Citation Nr: 0734040	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
type II diabetes mellitus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected type II diabetes 
mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St Louis, 
Missouri.

Procedural history 

The veteran served on active duty in the United States Army 
from May 1968 to July 1971.  Service in the Republic of 
Vietnam is indicated by the record.

In a March 2004 rating decision, the RO granted service 
connection for type II diabetes mellitus.  A 20 percent 
disability rating was assigned.  The veteran's claim of 
entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus was deferred until April 
2004, when it was denied by the RO.  
The veteran has timely perfected an appeal as to both issues. 

Issues not on appeal 

The veteran's claim of entitlement to service connection for 
a respiratory condition was denied in the above-mentioned 
March 2004 rating decision.  In April 2004, the RO denied the 
veteran's claim of entitlement to service connection for 
diabetic nephropathy.  The veteran has not, to the Board's 
knowledge, expressed disagreement s to those decisions.  
Those issues are there fore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].




FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's diabetes mellitus is manifested by use of 
insulin and diet restriction. 

2.  Diabetic retinopathy is manifested by corrected visual 
acuity of 20/20 bilaterally.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased rating for service-connected 
type II diabetes mellitus, currently evaluated as 20 percent 
disabling.

The veteran seeks entitlement to an increased rating for his 
service-connected type II diabetes mellitus.  As discussed 
elsewhere in this decision, the issue of entitlement to 
service connection for hypertension, claimed as secondary to 
his diabetes mellitus is being remanded for additional 
development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated March 20, 2006, which informed him of what was required 
for an increased disability rating. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in an October 10, 2003, 
notice letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records, including service records, VA Medical 
Center records and records from other Federal agencies, such 
as the Social Security Administration."  With respect to 
private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, "to include records from 
State or local governments, private medical care providers, 
current or former employers, and other non-Federal government 
sources."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.  

The October 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

The March 2006 VCAA letter specifically informed the veteran: 
"If you have any information or evidence that you have not 
previousy told us about, and that information concerns the 
level of your disability . . . , please tell us or give us 
that evidence now."  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.
 
In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records, his VA outpatient treatment records, private 
medical records and has provided him with multiple VA 
examinations.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing.

Accordingly, the Board will proceed to a decision.  



Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  


Analysis

The veteran seeks an increased disability rating for his 
service-connected diabetes mellitus, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

The RO has separately rated several disabilities which have 
been found to be related to the veteran's service-connected 
diabetes mellitus.  These include amputation of the 5th left 
toe, rated 20 percent disabling; and peripheral neuropathy of 
the bilateral lower extremities, each rated 10 percent 
disabling.  The veteran has not disagreed with the assigned 
ratings.  In addition, the veteran has been granted special 
monthly compensation based on loss of use of a creative organ 
under 38 U.S.C.A. § 1114(k) due to diabetes-related erectile 
dysfunction.
 
The RO has identified two other disabilities, erectile 
dysfunction and diabetic retinopathy, as a complications of 
diabetes, but ones for which a compensable disability rating 
is not warranted.  The Board must thus determine whether 
compensable disability ratings can in fact be awarded for 
erectile dysfunction and/or diabetic retinopathy.

With respect to erectile dysfunction, the veteran reported to 
the April 2006 VA examiner that he has had a gradual onset of 
erectile dysfunction beginning in 2002.  At the time of the 
examination the veteran had complete loss of erectile power.  
As a result, the veteran is being paid special monthly 
compensation for loss of use of a creative organ under 38 
U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) 
(2004).  

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522. See 38 C.F.R. § 4.20 (2004). The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power. This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) [use of the conjunctive "and" 
in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].  In this case, the medical evidence does not 
indicate that the veteran has a penile deformity.  Where the 
criteria for a compensable rating under a diagnostic code are 
not met, as here, a noncompensable rating is awarded. See 38 
C.F.R. § 3.31 (2004). 

Consequently, there is no basis for payment of compensation 
for erectile dysfunction under the rating schedule.  As was 
noted above, the veteran is in fact in receipt of special 
monthly compensation for loss of use of creative organ.

The medical evidence with regard to diabetic retinopathy 
includes the report of a January 2007 VA eye examination, 
which indicates the presence of diabetic retinopathy but 
notes that the veteran had corrected visual acuity of 20/20 
in both eyes.  Without correction, the veteran's visual 
acuity measured 20/30 bilaterally.  
The findings of the January 2007 VA eye examination do not 
show that corrected visual acuity was of such severity, 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6079, as to 
warrant a compensable disability rating.  Visual acuity was 
at worst 20/30, which does not warrant a compensable rating 
under the rating criteria.

The veteran has identified no evidence which would suggest 
that the diabetic retinopathy warrants the assignment of  a 
compensable disability rating.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

In short, the medical evidence of record indicates that 
diabetic retinopathy, although present as a complication of 
the veteran's diabetes mellitus, is not of such severity as 
warrant the assignment of a compensable rating.  A separate 
disability rating may not therefore be assigned for diabetic 
retinopathy under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).

Having determined that retinopathy and erectile dysfunction 
are not compensable complications of the veteran's service-
connected diabetes, the Board must now ascertain whether a 
disability rating greater than 20 percent can be awarded for 
diabetes by applying the schedular criteria found in 
Diagnostic Code 7319.

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson supra 

The veteran's outpatient treatment records along with the 
April 2006 VA examiner note that the veteran requires daily 
use of insulin to treat his service-connected diabetes and 
note that he has been placed on a restricted diet.  Thus, the 
first two of the three criteria for a 40 percent rating have 
been met.

With respect to restriction of activity, after interviewing 
the veteran and reviewing his claims folder, the April 2006 
VA examiner stated that the veteran had no activity 
limitations as a result of his service-connected diabetes 
mellitus.  There is no competent medical evidence to the 
contrary.  The medical records are thus absent for 
restriction of activity due to service-connected diabetes 
mellitus.  All of the criteria for the assignment of a 40 
percent disability rating are not met; the higher rating may 
not be awarded.  

To the extent that the veteran contends that his activities 
are restricted due to his service-connected diabetes 
mellitus, any such statements do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In this connection the 
Board observes that Diagnostic Code 7319 refers to medically-
indicated restriction in activities, not merely occasional 
self-reported symptoms of fatigue and the like. 

The Board further notes that there is in the records not even 
a hint of any pathology attributable to diabetes mellitus 
which would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.    

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence, in particular the 
VA examination reports from April 2004 and April 2006, show 
that throughout the appeal period the veteran's activity has 
never been restricted due to service-connected diabetes 
mellitus.  Accordingly, there is no basis for awarding the 
veteran disability rating other than the currently assigned 
20 percent for diabetes mellitus at any time from April 27, 
2004.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the January 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
diabetes mellitus.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the diabetes 
mellitus per se.  The veteran works occasionally as a 
painter.  See the report of an April 2004 VA examination.  
There is no indication that the veteran had missed any work 
because of his diabetes mellitus per se, and there is nothing 
in the current evidence of record to indicate that his 
diabetes mellitus itself causes any unusual employment 
impairment.  As was noted above, there are no medically-
indicated restrictions on his activities due to diabetes 
mellitus. 

As was noted above, the veteran has significant complications 
of diabetes mellitus in his lower extremities, which have 
been separately rated.  The combined rating due to diabetes 
and its complications is 50 percent.  Any occupational 
impairment is specifically contemplated in the rating 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the veteran's 
service-connected diabetes mellitus is not warranted.  The 
benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected diabetes mellitus is 
denied.


REMAND

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected type II diabetes 
mellitus. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further procedural development.  

Although the RO sent the veteran VCAA notice letters in 
October 2003, June 2006 and August 2006, those letters did 
not inform the veteran of what evidence is necessary to 
substantiate his claim of entitlement to service connection 
for hypertension, claimed as secondary to service-connected 
diabetes mellitus.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective notice which complies with the 
notification requirements outlined by the 
VCAA and which specifically informs the 
veteran of what evidence is required to 
establish a secondary service connection 
claim.

2.  After taking any further action it 
deems necessary, and if deemed to be 
appropriate based on the state of the 
evidentiary record, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
hypertension as secondary to his service-
connected diabetes.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


